Citation Nr: 0721023	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.
 

ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for a skin 
disorder of the feet.  This reopened claim is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In September 1997, the Board issued a decision which 
denied the veteran's initial claims seeking service 
connection for a skin disorder of the feet and for a back 
disorder.  

2.  Evidence received since the September 1997 Board decision 
is new and material, and raises a reasonable possibility of 
substantiating the veteran's claims for service connection 
for a skin disorder of the feet and for a back disorder.  

3.  The veteran's current back disorder, diagnosed as 
degenerative osteoarthritic changes and scoliosis of the 
thoracic and lumbar spine, began many years after service and 
is not related thereto.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's September 1997 decision, and the veteran's claim for 
service connection for a skin disorder of the feet is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  New and material evidence has been submitted since the 
Board's September 1997 decision, and the veteran's claim for 
service connection for back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3. A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter in 
November 2004 advised the veteran of the foregoing elements 
of the notice requirements.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  

The veteran has also been informed through letters, the 
rating decision, and statements of the case, of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  As shown below, he did present 


evidence necessary to reopen both of the claims at issue in 
this appeal.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran has 
received a VA examination regarding the etiology of his 
claimed back disorder; and, as indicated below, the Board is 
remanding the matter concerning the veteran's claim for 
service connection for a skin disorder of the feet for 
additional evidentiary development to take place prior to 
considering the veteran's reopened claim herein de novo on 
the merits.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

I.  New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 


cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The veteran is seeking to reopen his claims for service 
connection for a skin disorder of the feet and for a back 
disorder.  His initial claims seeking service connection for 
these conditions was denied by the Board in a September 1997 
decision, and this decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.156. 

A. Skin Disorder

The underlying basis for the Board's September 1997 decision, 
which denied service connection for a skin disorder of the 
feet, was that the veteran was not shown to have foot 
problems during service, and that there was no competent 
evidence of a link or nexus shown between the veteran's 
current bilateral foot condition and his active duty service.  

In support of his present attempt to reopen his claim herein, 
the veteran has submitted additional service medical records 
which were not part of the record before the Board at the 
time of its September 1997 decision.  A review of these 
records revealed inservice treatment for calluses and planter 
warts on the veteran's feet.  

Regarding new and material evidence, 38 C.F.R. § 3.156(c) 
provides that:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been 


located and forwarded to the Department 
of Veterans Affairs. 

38 C.F.R. § 3.156(c).  Thus, pursuant to 38 C.F.R. 
§ 3.156(c), new and material evidence has been submitted, and 
the claim for service connection for a skin disorder of the 
feet must be reopened.  

The reopening of this claim does not mean that service 
connection for bilateral foot fungus is granted.  Rather, the 
merits of the claim for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.

B.  Back Disorder

The underlying basis for the Board's September 1997 decision, 
which denied service connection for a back disorder, was that 
the veteran was not shown to have back problems during 
service, and that there was no competent evidence of a link 
or nexus shown between the veteran's current back condition 
and his active duty service.  

In support of his present attempt to reopen his claim herein, 
the veteran has submitted additional service medical records 
which were not part of the record before the Board at the 
time of its September 1997 decision.  A review of these 
records revealed inservice complaints of and treatment for 
back pain and lumbar strain.  Accordingly, pursuant to 
38 C.F.R. § 156(c), new and material evidence has been 
submitted, and the claim for service connection for a back 
disorder must be reopened.  The Board shall now address this 
claim on the merits.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 


(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Army 
from June 1973 to June 1976.  A review of his report of 
separation, Form DD 214, revealed no indication that he 
engaged in combat.  Moreover, the veteran has not alleged 
that his current back disorder is a combat-related injury.  
See 38 U.S.C.A. § 1154 (West 2002).  

The veteran's entrance examination performed in December 
1972, found no abnormalities of the spine.  A treatment 
report dated in January 1975, noted that the veteran had 
fallen on his back.  Physical examination was negative.  The 
report concluded with an impression of muscular strain.  A 
treatment report dated in August 1975, noted that he pulled a 
muscle in his chest and back while lifting.  A treatment 
report dated in March 1976, noted that the veteran injured 
his back falling into a ditch.  The report noted his 
complaints of headaches and neck pain.  A treatment report 
dated in April 1976, noted his complaints of low back pain 
since his fall in late-March 1976.  The report concluded with 
an impression of lower back strain.

In September 1995, the veteran filed his initial claim 
seeking service connection for a back disorder.  

In March 1996, a VA examination of the spine revealed a 
normal range of motion, with complaints of mild pain.  X-ray 
examination of the thoracic spine revealed 


scoliosis with mild hypertrophic spurring of the lower 
thoracic vertebral bodies.  X-ray examination of the lumbar 
spine revealed scoliosis.  The report concluded with 
diagnoses of scoliosis and chronic lumbar muscle strain.  

In October 2005, a VA examination of the spine revealed a 
reduced range of motion with complaints of pain.  X-ray 
examinations of the spine revealed cervical spondylosis with 
more severity of the lower cervical spine; mild reverse 
lordosis of the lower cervical spine; degenerative 
osteoarthritic changes involving the thoracic and lumbar 
spine; and scoliosis of the lower thoracic and lumbar spine.  
The report concluded with diagnoses of degenerative 
osteoarthritis and scoliosis of the thoracic and lumbar 
spine.  The VA examiner further opined that it was "less 
likely as not" that the veteran's current back disorder was 
related to his military service, including his inservice 
treatment for muscular strain.  In support of this opinion, 
the VA examiner noted the normal spine findings on the 
veteran's separation examination, the lack of any treatment 
following the veteran's discharge from the service for nearly 
twenty years, and the lack of any specific findings of 
scoliosis, spurring, or calcification until 1996.

Based upon its review of the evidence of record, the Board 
finds that service connection for a back disorder is not 
warranted.  

Following his discharge form the service, there are no 
complaints of a back disorder for many years.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Treatment or complaints relating to 
this condition are not shown until the veteran filed his 
initial claim herein in September 1995, over nineteen years 
after his discharge from the service.

Moreover, there is no competent evidence of record linking 
the veteran's current back disorder, diagnosed as 
degenerative osteoarthritis and scoliosis of the thoracic and 
lumbar spine, to his military service.  Although the 
veteran's statements are 


competent evidence of a history of symptoms, the veteran is 
not shown to have the requisite medical expertise to provide 
a clinical opinion that his current back disorder is causally 
related to his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The only competent evidence of record 
regarding the link or nexus between the veteran's current 
back problem and his active duty service is negative.  
Moreover, that opinion was provided by a medical professional 
after reviewing the veteran's claims folder, including the 
veteran inservice and post service medical treatment records, 
and included a detailed basis in support of the opinion.

In the absence of competent medical evidence that the 
veteran's current back disorder is related to his military 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral foot fungus, the 
claim is reopened.

New and material evidence having been submitted to reopen the 
claim of service connection for back disorder, the claim is 
reopened.

Service connection for a back disorder is denied.


REMAND

The veteran is seeking service connection for bilateral foot 
fungus.  He alleges that this condition began during his 
service in Panama, and has continued ever since.

A review of the veteran's newly received service medical 
records revealed treatment for calluses and plantar warts on 
the feet.  Specifically, an inservice treatment report, dated 
in November 1974, noted treatment for plantar warts.  A 
February 1975 treatment report noted the veteran's complaints 
of a facial rash and right foot calluses.  The report noted 
findings of calluses of the right plantar surface.  An 
October 1975 treatment report revealed treatment for a 
plantar wart on the veteran's left foot.  A subsequent 
treatment report, dated in October 1975, noted the veteran's 
complaints of painful feet.  A December 1975 treatment report 
noted the veteran's complaints of a hangnail and calluses on 
the left foot.  

A post service treatment letter, dated in March 1996, from 
the veteran's private dermatologists, noted that he had a 
longstanding history of foot dermatitis.  A post service VA 
examination of the skin, performed in April 1996, noted the 
veteran's reported history of a rash on his feet since his 
discharge from the service.  Following a physical examination 
of the veteran's feet, the report concluded with diagnoses of 
probable contact dermatitis and tinea pedis.  

Under the circumstances of this case, the Board finds that an 
additional VA examination is necessary to determine the 
etiology of any current skin disorder of the feet.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for a skin 
disorder of the feet (from June 1976 to 
March 1996 and from May 1996 to the 
present).  The RO must then obtain copies 
of the related medical records that are 
not already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 


records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO must afford the 
veteran a VA skin examination to 
determine the current existence and 
etiology of any skin disorder of the 
feet.  If a skin disorder is found, after 
a thorough review of the veteran's claims 
file, including his available inservice 
and post service medical records, the 
examining physician must express an 
opinion as to whether the veteran's 
current skin disorder of the feet 
resulted from his military service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
veteran's claim for service connection 
for a skin disorder of the feet on a de 
novo basis.  If the claim remains denied, 
the RO must provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


